EXHIBIT 4.1 SHARE PURCHASE AGREEMENT THIS AGREEMENT made as of the 3rd day of December, 2007, between Glencoe Skydome Holdings, L.P., a Delaware limited partnership (“Purchaser”) and Consolidated Mercantile Incorporated, an Ontario corporation (“CMI ”or “Seller”); WHEREAS Purchaser confirmed to the Seller, by e-mail dated November 30, 2007, itsoffer (the “Purchaser’s Offer”) to purchase all of the outstanding common shares of Polyair Inter Pack Inc. (the “Corporation”) owned bySeller at the Purchase Price (as defined herein). AND WHEREAS Seller confirmed its acceptance of Purchaser’s Offer on December 3, 2007. AND WHEREAS Purchaser and Seller wish to evidence the agreement resulting from Seller’s acceptance of the Purchaser’s Offer. NOW, THEREFORE, in consideration of the respective covenants and agreements, herein contained and for other good and valuable consideration (the receipt and sufficiency of which are acknowledged by each party), the parties covenant and agree as follows: 1.Interpretation 1.1Defined Terms.For the purpose of this Agreement, unless the context otherwise requires, the following terms shall have the respective meanings set out below and grammatical variations of such terms shall have corresponding meanings: (a) “Aggregate Purchase Price” means in respect of Seller the product obtained by multiplying the Purchase Price and the number of Purchased Shares as set out next to Seller’s name on Schedule 2.1; (b) “Agreement” or “this Agreement” means this Agreement and shall include any schedules or exhibits attached hereto; (c) “Business Day” means a day other than a Saturday, a Sunday or a day when chartered banks are not open for business in Toronto, Ontario; (d) “Claim” has the meaning set out in Section 7.2; (e) “Closing” has the meaning set out in Section 6.1; (f) “Closing Date” means the date hereof; (g) “CMI” has the meaning set out in the preamble; (h) “Common Shares” means the common shares in the capital of the Corporation; (i) “Contract” means any agreement, indenture, contract, lease, deed of trust, licence, option, instrument or other commitment, whether written or oral; (j) “Corporation” has the meaning set forth in the recitals; (k) “Corporation’s Disclosure Documents” means the financial statements of the Corporation for the year ended October 31, 2006, the Annual Information Form dated January 30, 2007 and accompanying Management Discussion and Analysis, the Management Information Circular dated April 2, 2007 and the Material Change Reports as filed with the Ontario Securities Commission filed since November 1, 2006; (l) “Direct Claim” has the meaning set out in Section 7.2; (m) “dollar” and “$” means United States dollars. (n) “Encumbrance” means any encumbrance, lien, charge, pledge, mortgage, title retention agreement, security interest of any nature, adverse claim, exception, reservation, option, privilege or any Contract to create any of the foregoing; (o) “Indemnified Party” has the meaning set out in Section 7.2; (p) “Indemnifying Party” has the meaning set out in Section 7.2; (q) “Losses” has the meaning set out in Section 7.1; (r) “Mutual Release” means the mutual release of claims among Purchaser and Seller in the form attached hereto as Exhibit A; (s) “Purchase Price” has the meaning set out in Section 2.2; (t) “Purchased Shares” has the meaning set out in Section 2.1; (u) “Purchaser” has the meaning set out in the preamble; (v) “Seller” has the meaning set out in preamble; (w) “Services Termination Agreement” means the agreement to terminate the agreements listed on Schedule 3.7(b) in the form attached hereto as Exhibit C. (x) Shareholders’ Agreement” means the Shareholders’ Agreement, dated March 10, 2004, by and among Purchaser, Seller and Henry Schnurbach. (y) “Third Party” has the meaning set out in Section 7.4; (z) “Third Party Claim” has the meaning set out in Section 7.2; (aa) “Transaction Documents” means this Agreement, the Services Termination Agreement, the Mutual Release and all other documents or agreements contemplated hereby; and (bb) “1996 Shareholders Agreement” means the agreement dated February 20, 1996 among the Corporation, CMI, Montreal Trust Company of Canada and other shareholders of the Corporation. 1.2Sections and Headings.The division of this Agreement into sections and the insertion of headings are for convenience of reference only and shall not affect the interpretation of this Agreement.Unless otherwise indicated, any reference in this Agreement to a section or a Schedule refers to the specified section of, or schedule to, this Agreement. 1.3Number, Gender and Persons.In this Agreement, words importing the singular number only shall include the plural and vice versa, words importing gender shall include all genders and words importing persons shall include individuals, corporations, partnerships, associations, trusts, unincorporated organizations, governmental bodies and other legal or business entities. 1.4Time of Essence.Time shall be of the essence in this Agreement. 1.5Applicable Law.This Agreement shall be construed, interpreted and enforced in accordance with, and the respective rights and obligations of the parties shall be governed by, the laws of the Province of Ontario and the federal laws of Canada applicable therein, and each party hereby irrevocably and unconditionally submits to the non-exclusive jurisdiction of the courts of such Province and all courts competent to hear appeals therefrom. 1.6Entire Agreement.The Transaction Documents constitute the entire agreement between the parties with respect to the subject matter hereof and supersede all prior agreements, understandings, negotiations and discussions, whether written or oral.There are no conditions, covenants, agreements, representations, warranties or other provisions, express or implied, collateral, statutory or otherwise, relating to the subject matter hereof except as provided in the Transaction Documents. 1.7Severability.If any provision of this Agreement is determined by a court of competent jurisdiction to be invalid, illegal or unenforceable in any respect, such determination shall not impair or affect the validity, legality or enforceability of the remaining provisions hereof, and each provision is hereby declared to be separate, severable and distinct. 1.8Successors and Assigns.This Agreement shall enure to the benefit of and shall be binding on and enforceable by the parties and, where the context so permits, their respective successors and permitted assigns.Subject to the next sentence, no party may assign any of its rights or obligations hereunder without the prior written consent of the other party.Purchaser may assign the benefit of its rights under this Agreement to an entity controlled by Purchaser provided that any such assignment shall not relieve Purchaser from its obligations under this Agreement in respect of the payment of the Purchase Price. 1.9Amendment and Waivers.No amendment or waiver of any provision of this Agreement shall be binding on any party unless consented to in writing by such party.No waiver of any provision of this Agreement shall constitute a waiver of any other provision, nor shall any waiver constitute a continuing waiver unless otherwise expressly provided. 1.10Several Obligations.For greater certainty, the obligations, representations, warranties, covenants, rights and obligations (including indemnities) of Seller under this Agreement and those of Fred A. Litwin (“Litwin”) under an agreement between Purchaser and Litwin dated as December 3, 2007, in respect of the sale of his common shares of the Corporation to the Purchaser (the “Litwin Purchase Agreement”), are several and not joint and several. 1.11Schedules and Exhibits.The following schedules and exhibits are attached hereto and form part of this Agreement: Schedule 2.1 – Seller and Purchased Shares Schedule 3.8 – Affiliate Transactions Exhibit A – Mutual Release Exhibit B – Services Termination Agreement Exhibit C – Domenic Marzano Waiver and Alan Castle Waiver 1.12Knowledge.When any representation or warranty contained in this Agreement is expressly qualified in some manner by reference to the knowledge of Seller, it shall be deemed to refer only to the actual knowledge of Litwin. 2.Purchase and Sale of Purchased Shares 2.1Purchase and Sale of Purchased Shares.Subject to the terms and conditions hereof; Seller confirms its covenant and agreement to sell, assign and transfer to Purchaser and Purchaser confirms its covenant and agreement to purchase from Seller at the Closing all of the right, title and interest to that number of Common Shares set out in Schedule 2.1 next to Seller’s name (the “Purchased Shares”). 2.2Purchase Price.The purchase price payable by Purchaser to Seller for each Purchased Share (the “Purchase Price”) shall be $3.98.The Purchase Price payable to Seller in respect of all of the Purchased Shares to be sold by Seller is set out in Schedule 2.1 next to
